Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (US 20210336063).

Regarding claim 1. Fig 12A and Fig 12B (lateral view of Fig 12A) of Liao disclose A semiconductor device comprising:
a gate electrode 104 extending in a first direction, on a substrate 50;
first outer spacers 80 ([0041]: the innermost spacer layer of the multiple layers of silicon oxycarbonitride) extending along side surfaces of the gate electrode;
a first active pattern 56B (topmost) extending in a second direction to penetrate (see also Fig 6A) the gate electrode and the first outer spacers, wherein the second direction intersects the first direction;
epitaxial patterns 92/108/112 [0047]/[0064]/[0066] on the first active pattern and on side surfaces of the first outer spacers;
second outer spacers 94 ([0055]: silicon nitride) between the first outer spacers and the epitaxial patterns (see also Fig 9A); and
inner spacers 84 between the substrate and the first active pattern and between the gate electrode and the epitaxial patterns,
wherein, in a cross section that intersects the second direction, at least parts of the second outer spacers are on side surfaces of the first active pattern and side surfaces of the inner spacers (Fig 9A/Fig 10A).
Further regarding claim 1, the language, term, or phrase “epitaxial”, is directed towards the process of making the claimed device. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Note that a “product by process” limitation is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Freshman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.

Regarding claim 2. Liao discloses The semiconductor device of claim 1, wherein a dielectric constant of the second outer spacers is greater than a dielectric constant of the first outer spacers ([0047]/[0055]: silicon nitride vs silicon oxycarbonitride).

Regarding claim 3. Liao discloses The semiconductor device of claim 1, wherein a dielectric constant of the second outer spacers is greater than a dielectric constant [0046] of the inner spacers ([0046]/[0055]: silicon nitride vs low-k silicon oxynitride).

Regarding claim 4. Liao discloses The semiconductor device of claim 1, further comprising third outer spacers 80 ([0041]: the another spacer layer of the multiple layers of silicon oxycarbonitride beside the first spacer layer) extending along side surfaces of the first outer spacers,
wherein the second outer spacers are on first portions of the first outer spacers, and wherein the third outer spacers are on second portions of the first outer spacers (Fig 9A/Fig 10A).

Regarding claim 5. Liao discloses The semiconductor device of claim 4, wherein a dielectric constant of the second outer spacers is greater than a dielectric constant of the first outer spacers and a dielectric constant of the third outer spacers ([0047]/[0055]: silicon nitride vs silicon oxycarbonitride).

Regarding claim 6. Liao discloses The semiconductor device of claim 1, wherein respective top surfaces (the top surfaces near gate area) of the second outer spacers and the epitaxial patterns are substantially coplanar (Fig 12A/Fig 12B).

Regarding claim 7. Liao discloses The semiconductor device of claim 1, wherein a thickness of the second outer spacers is smaller than a thickness of the inner spacers (the vertical thickness of 94 is bigger than the vertical thickness of each inner spacers because each inner spacers is embedded in the second out spacer).

Regarding claim 8. Liao discloses The semiconductor device of claim 1, further comprising a second active pattern (middle 56B) spaced apart from the first active pattern and extending in the second direction to penetrate the gate electrode and the first outer spacers (Fig 10B), wherein the inner spacers are between the first and second active patterns (Fig 10B).

Regarding claim 9. Liao discloses The semiconductor device of claim 1, wherein the epitaxial patterns comprise n-type impurities [0048].

Regarding claim 10. Fig 12A and Fig 12B (lateral view of Fig 10A) of Liao disclose A semiconductor device comprising:
a gate electrode 104 extending in a first direction, on a substrate;
first outer spacers 80 ([0041]: silicon oxycarbonitride) extending along side surfaces of the gate electrode;
an active pattern 56B (topmost) extending in a second direction to penetrate (see also Fig 6A) the gate electrode and the first outer spacers, wherein the second direction intersects the first direction;
epitaxial patterns 92/108/112A [0047]/[0064]/[0066] on the active pattern and on side surfaces of the first outer spacers, the epitaxial patterns protruding away from the substrate beyond a top surface of the active pattern (Fig 12A);
second outer spacers 94 ([0055]: silicon nitride) between the first outer spacers and the epitaxial patterns and on the top surface of the active pattern; and
third outer spacers 96 ([0053]: silicon oxide) extending along side surfaces of the first outer spacers, top surfaces (the top surface of 94 above 92) of the second outer spacers, and top surfaces of the epitaxial patterns (Fig 10A),
wherein a dielectric constant of the second outer spacers is greater than a dielectric constant of the first outer spacers and a dielectric constant of the third outer spacers (silicon nitride vs ‘silicon oxycarbonitride and silicon oxide’).
Further regarding claim 10, the language, term, or phrase “epitaxial”, is directed towards the process of making the claimed device. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Note that a “product by process” limitation is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Freshman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.

Regarding claim 11. Liao discloses The semiconductor device of claim 10, further comprising inner spacers 84 between the substrate and the active pattern and between the gate electrode and the epitaxial patterns (Fig 10B).

Regarding claim 12. Liao discloses The semiconductor device of claim 11, wherein the dielectric constant of the second outer spacers is greater than a dielectric constant of the inner spacers ([0046]/[0055]: silicon nitride vs low-k silicon oxynitride).

Regarding claim 13. Liao discloses The semiconductor device of claim 10, wherein the top surfaces of the second outer spacers are concave (Fig 10A: see the 94 in the area 92).

Regarding claim 14. Liao discloses The semiconductor device of claim 10, wherein a height of uppermost parts (Fig 12A: the uppermost parts in the area of epitaxial patterns) of the second outer spacers is smaller than a height of uppermost parts (Fig 12A: the uppermost parts in the area of epitaxial patterns 112A) of the epitaxial patterns relative to the substrate.

Regarding claim 15. Liao discloses The semiconductor device of claim 10, wherein the epitaxial patterns comprise n-type impurities [0048].

Regarding claim 16. Liao discloses The semiconductor device of claim 10, further comprising:
a gate dielectric film 102 between the gate electrode and the first outer spacers and between the gate electrode and the active pattern (Fig 10B).

Regarding claim 17. Fig 10A and Fig 10B (lateral view of Fig 10A) of Liao disclose A semiconductor device comprising:
a substrate including an n-type metal-oxide semiconductor (NMOS) region 50N and a p-type metal-oxide semiconductor (PMOS) region 50P;
a first gate electrode 104 (in the NMOS region) extending in a first direction on the NMOS region;
a first active pattern 56B (in the NMOS region) extending in a second direction to penetrate the first gate electrode, wherein the second direction intersects the first direction;
first epitaxial patterns 92 on the first active pattern and on side surfaces of the first gate electrode;
a second gate electrode 104 (in the PMOS region) extending in a third direction, on the PMOS region;
a second active pattern 56B (in the PMOS region) extending in a fourth direction to penetrate the second gate electrode, wherein the fourth direction intersects the third direction;
first outer spacers 80 ([0041]: silicon oxycarbonitride) extending along side surfaces of the first gate electrode and side surfaces of the second gate electrode;
second outer spacers 94 ([0055]: silicon nitride) between the first outer spacers and the first epitaxial patterns; and
third outer spacers 96 ([0053]: silicon oxide) extending along side surfaces of the first outer spacers, top surfaces (the top surface of 94 above 92) of the second outer spacers, top surfaces of the first epitaxial patterns, and top surfaces of the second epitaxial patterns,
wherein a dielectric constant of the second outer spacers is greater than a dielectric constant of the first outer spacers and a dielectric constant of the third outer spacers (silicon nitride vs ‘silicon oxycarbonitride and silicon oxide’).
Further regarding claim 17, the language, term, or phrase “epitaxial”, is directed towards the process of making the claimed device. It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. Note that a “product by process” limitation is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Freshman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law make clear.

Regarding claim 18. Liao discloses The semiconductor device of claim 17, further comprising inner spacers 84 between the substrate and the first active pattern and between the first gate electrode and the first epitaxial patterns,
wherein the dielectric constant of the second outer spacers is greater than a dielectric constant of the inner spacers ([0046]/[0055]: silicon nitride vs low-k silicon oxynitride).

Regarding claim 19. Liao discloses The semiconductor device of claim 18, wherein the dielectric constant of the first outer spacers, the dielectric constant of the third outer spacers, and the dielectric constant of the inner spacers are 5 or less ([0041]/[0046]: silicon oxycarbonitride and silicon oxide).

Regarding claim 20. Liao discloses The semiconductor device of claim 18, wherein the first outer spacers, the third outer spacers, and the inner spacers comprise silicon oxynitride, silicon carbonitride, silicon carbide, silicon oxycarbide, silicon boron nitride, silicon boron carbonitride, and/or silicon oxycarbonitride [0046], and
wherein the second outer spacers comprise silicon nitride [0055]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826